        Case 4:82-cv-00866-DPM Document 5721 Filed 10/30/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                                          PLAINTIFF

V.                                   NO. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT NO. 1, ET AL.                                                           DEFENDANTS

EMILY McCLENDON, ET AL.                                                         INTERVENORS


                   OCTOBER 30, 2020 FACILITIES STATUS REPORT

       Pulaski County Special School District for its updated report to the Court states:

       To the extent that previous subheadings are not apropos to this report, because there is no

new information to report as regards to them, they are not being repeated.

                                     PROGRESS REPORT

                                       Mills High School

       1.      The trophy cases are now installed in the hallways of Mills High School. See

photos, Exhibit 1. The trophy case project is complete.

                                    Sylvan Hills High School

       2.      Phase I: the building is now in use.

       3.      Phrase II: the district has now obtained a certificate of occupancy from the City of

Sherwood. The district is now in possession of the building.

       4.      Phrase III: much progress has been made on the performing arts center since the

Court observed the status in August. See Field Report, attached here to as Exhibit 2.

       5.      Phrase IV: much progress has been made on the multi purpose arena since the

Court observed the status in August. See Id.




                                                 1
        Case 4:82-cv-00866-DPM Document 5721 Filed 10/30/20 Page 2 of 2




                                    Robinson Middle School

       6.      Construction of the new sewer plant will start soon.

                                          Future Reports

       Unless the Court directs otherwise, PCSSD proposes to utilize the same reporting format

as this and the previous reports.

                                             Devin R. Bates (2016184)
                                             M. Samuel Jones III (76060)
                                             Amanda G. Orcutt (2019102)
                                             MITCHELL, WILLIAMS, SELIG,
                                               GATES & WOODYARD, P.L.L.C.
                                             425 West Capitol Avenue, Suite 1800
                                             Little Rock, Arkansas 72201
                                             Telephone: (501) 688-8800
                                             Facsimile: (501) 688-8807
                                             sjones@mwlaw.com
                                             dbates@mwlaw.com

                                             and

                                             Jay Bequette
                                             Cody Kees
                                             Bequette Billingsley & Kees, P.A.
                                             425 West Capitol Ave., Suite 3200
                                             Little Rock, Arkansas 72201
                                             Telephone: (501) 374-1107
                                             Facsimile: (501) 374-5092
                                             Mobile: (501 590-4500
                                             jbequette@bbpalaw.com
                                             ckees@bbpalaw.com

                                             Attorneys for Pulaski County Special
                                             School District




                                                2
